Citation Nr: 1524374	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-39 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation benefits for residuals of a right inguinal hernia repair under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1973 to January 1974.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2013, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

The claim was remanded in August 2014 so that a medical opinion could be obtained.  This was accomplished and the case has been returned for further appellate consideration.  


FINDING OF FACT 

The Veteran does not have additional right inguinal hernia disability as a result of VA care, treatment, or services; moreover, the evidence does not demonstrate that any possible additional disability was due to any fault on the part of VA in providing the care or treatment, to include failure to obtain informed consent prior to the surgery, or that any additional disability was due to an unforeseeable event.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right inguinal hernia repair, as the result of VA treatment in September 2003, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A December 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in September 2014.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Laws and Regulations for § 1151 Claim

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service connected.  A qualifying additional disability is one in which the disability was not the result of the veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury. Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2014).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  


Right Inguinal Hernia Repair

The Veteran contends that his right inguinal hernia surgery repair in September 2003 resulted in additional disability due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  He points out that the mesh used in his inguinal surgical repair was recalled by the company which furnished it several months after his surgery.  

In September 2003, the Veteran underwent the repair of a recurrent right inguinal hernia repair with mesh.  At that time, it was reported that the Veteran had had three previous repairs.  The record shows that the risks and benefits and alternatives to the surgical repair were discussed and that informed consent was provided and obtained.  The Veteran agreed to proceed.  Post-operative treatment records show no signs of complication.  

VA outpatient treatment records show that in February 2004, the Veteran was seen for complaints that his inguinal hernia repair was bleeding, but examination determined that this was from a torn mole and not a result of the hernia repair.  In January 2005, he presented with the sudden onset of right lower quadrant abdominal pain while straining at stool.  The Veteran was examined by surgery and there was no evidence of hernia found.  He was placed for a gastrointestinal evaluation.  In December 2008, he stated that he had had increasing right groin pain since 2003, which he described as a sharp episodic stabbing pain that went down into his thigh.  Examination showed a small left groin hernia on val salva maneuver and right groin tenderness.  A CT scan showed a soft tissue structure with the right inguinal canal region that might represent a postsurgical scar following a previous right inguinal hernia repair.   

An examination was conducted by VA in September 2014 in order to determine if it was at least as likely as not that the Veteran incurred additional disability as a result of treatment received at the VA in September 2003 and, if so, whether it was at least as likely as not that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or an event not reasonably foreseeable.  At that time, the Veteran reported a history that he had been told by his mother that he had a right inguinal hernia at birth that was repaired while he was an infant.  He stated that in 2003 he noted a bulge in his right groin that was easily reducible.  In September of that year he underwent an open repair of a right inguinal hernia with mesh.  He reported that since that time he had had right groin pain that worsened to the point where he had to stop activities.  He stated that this occurred with walking long distances, but also occurred randomly without a discernable pattern.  He had been told by the VA clinic in West Los Angeles that the mesh could be removed, but that there was a likelihood of failure due to his obesity.  On examination, no hernia was detected.  

In rendering opinions requested, the examiner related that the Veteran had undergone an open repair of a right inguinal hernia with mesh.  The operative note and general surgery notes following the surgery indicated no complications at the time of the surgery.  A general surgery consultation in 2004 for possible bariatric surgery referred to the prior right inguinal hernia repair and made no mention of issues with the prior surgery.  In 2005, the Veteran presented with acute onset of right groin pain following an episode of straining at stool.  Work-ups throughout consistently showed an intact repair.  In 2008, a CT scan showed scarring and a diagnosis of nerve entrapment was made.  The examiner opined that there was no indication in the medical record that the Veteran's current complaint of right inguinal pain secondary to nerve entrapment was caused by or incurred at the time of the surgery in 2003 as the post-operative notes and follow-up examinations showed no complaint of pain prior to 2005.  At that time it was noted that he had a sudden onset of pain while straining at stool.  Physical examinations did not show a recurrence of the hernia and in 2008 a CT showed nerve entrapment.  Based on this, the examiner opined that the most likely scenario was that the repair in 2003 went well without complications.  In 2005, he strained at stool and probably tore a stitch at the edge of the mesh, with resulting hematoma, scar formation, and entrapped nerve.  There was no indication that this occurred from the surgery or from negligence on the part of the surgical team at the VA in 2003.  The pain in 2005 was most likely caused by straining at that time, well after the 2003 hernia repair surgery.  The examiner went on to state that while it might be considered that it was unforeseen that the Veteran would disrupt his repair after many years, failure of a repair at any time following surgery of this nature is a reasonably foreseeable potential event.  The Veteran did not incur additional disability secondary to his right inguinal repair with mesh in September 2003.  He incurred additional disability secondary to a torn stitch from excessive intra-abdominal pressure during a val salva in 2005.  

In March 2015, the Veteran submitted documentation, with appropriate waiver of RO consideration, that mesh used in his surgery repair may have been subject to a recall by the company.  He submitted documentation that warned surgical staff and healthcare professionals of counterfeit mesh with information regarding how to identify the counterfeit product.  There is, however, no affirmative information that a counterfeit mesh was actually utilized for the Veteran's procedure and, as described in the VA examination opinion, no complications resulting in additional disability from failure of the mesh.  

Following careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation for residuals of a right inguinal hernia repair under the provisions of 38 U.S.C.A. § 1151.  

As noted above, in order for a claim pursuant to 38 U.S.C.A. § 1151 to be granted, it must be definitively determined that an additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  

The Board notes that the preponderance of the evidence shows that the Veteran did not have additional disability following his right inguinal hernia surgery in 2003.  This is evidenced by the VA treatment records and the opinion rendered after review of the evidence by a VA examiner in 2014.  In this regard, it is noted that the treatment records do not support the Veteran's statements of complaints of groin pain since the time of the surgery.  Importantly, the treatment records dated in 2004 show complaints of bleeding, determined to be from a mole, without complaints of pain in the area of the surgery itself.  For this reason, the Veteran's statements of continuous pain are not found to be credible.  The Veteran did not have complaints of pain until the 2005 incident that was shown to have been caused by a val salva maneuver (straining at stool).  As noted, there is no indication in the record of failure of the mesh inserted as part of the September 2003 surgery.  For these reasons, the evidence does not establish that the Veteran has additional disability as a result of the September 2003 VA surgery.  Therefore, compensation may not be granted pursuant to 38 U.S.C.A. § 1151.  

In an abundance of caution, to the extent that the evidence may be interpreted to show additional disability as a result of the September 2003 right inguinal surgery, the Board has also considered whether the evidence shows any instance of fault on the part of VA.  In this case, the most probative evidence of record fails to establish that the Veteran incurred any additional right inguinal hernia disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA, nor was it proximately caused by an event not reasonably foreseeable.  In this regard, the Board finds the September 2014 opinion from the VA examiner of significant probative value.  The examining professional reviewed the Veteran's claims file and contentions, but concluded that the Veteran did not have any additional disability due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA or as a result of an event not reasonable foreseeable.  The examiner essentially concluded that while the Veteran's worsening of right inguinal symptoms were not specifically foreseeable, the failure of a repair at any time following surgery of this nature is a reasonably foreseeable potential event.  

The Board has considered the Veteran's contentions that his 2003 surgery was improperly performed, but finds them of significantly less probative value.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of increased pain, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not; however, necessarily competent to render an opinion as to the cause or etiology of such problems, nor is he competent to opine as to whether residuals of a surgical procedure were due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA or as a result not reasonably foreseeable because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).   

Given the complex nature of the medical questions involved in this case, the Board ultimately places far more probative weight on the opinion of the competent VA health care specialist, who considered the Veteran's lay reports but determined that the Veteran did not have an additional right inguinal hernia disability due to his September 2003 VA surgery, and that any additional disability that the Veteran may have had was a reasonably foreseeable consequence of such a surgery.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board finds, therefore, that the preponderance of the probative evidence of record supports that any additional right inguinal hernia disability was a reasonably foreseeable consequence of the right inguinal hernia surgery, and was not caused by any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  As such, the criteria for service connection under 38 U.S.C.A. § 1151 have not been met. 

Accordingly, as the preponderance of the evidence is against the claim for benefits pursuant to 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation benefits for residuals of a right inguinal hernia repair under the provisions of 38 U.S.C.A. § 1151 are denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


